Per Curiam.
— Division Three of the Court of Appeals, per Melnturff, J., affirmed a superior court determination to the effect that the defendant, when subpoenaed to testify before a special inquiry judge prior to being charged with the offense under investigation, had not been adequately advised concerning his privilege against self-incrimination as required by RCW 10.27.120, and that suppression of his testimony before the special inquiry judge at his trial on the charge was the appropriate method to remedy the deficiency.
We granted defendant’s petition for review. State v. Harville, 83 Wn.2d 1011 (1974).
Upon our review of the record and the briefs of counsel, and after consideration of oral argument, we are convinced the decision of the Court of Appeals is correct. Accordingly, we accept the reasoning of the Court of Appeals and affirm the opinion as written. State v. Harville, 10 Wn. App. 498, 518 P.2d 730 (1974).
It is so ordered.
Petition for rehearing denied December 18, 1974.